Citation Nr: 0329785	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-16 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease, spondylosis, and spondylolisthesis (hereinafter a 
low back disability).

2.  Entitlement to a rating in excess of 30 percent for 
dysthymic disorder with depression and mood swings 
(hereinafter a psychiatric disability). 

3.  Entitlement to an increased (compensable) rating for a 
right knee disability. 


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran had active service from August 1974 to August 
1977, and from November 1990 to May 1991.  He also had 
periods of Reserve service.

By a November 1997 RO decision, it was determined that new 
and material had not  been submitted to reopen a claim of 
service connection for a low back disability.  In addition, 
the RO, in its November 1997 decision, denied a claim for a 
compensable rating for a right knee disability.  In February 
1998, the Board remanded the low back and right knee claims 
to the RO for further development.  By a November 1999 RO 
decision, service connection was granted for a psychiatric 
disability, and a 10 percent rating was assigned as of April 
2, 1999.  In March 2001, the RO increased the veteran's 
rating for his psychiatric disability to 30 percent as of 
December 20, 2000.  In March 2002, the Board determined that 
a uniform rating was in order, and increased the veteran's 
rating to 30 percent as of April 2, 1999.  Thereafter, the 
veteran appealed the Board's March 2002 decision to the U.S. 
Court of Appeals for Veterans' Claims (Court).  By a February 
2003 Order, the Court vacated the Board's March 2002 decision 
and remanded the matter for readjudication.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

According to the joint motion for remand, which the Court 
granted, the veteran was never provided adequate notice under 
the VCAA as to the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92. 

In addition, per VCAA the Board finds that another VA 
examination is needed to reconcile the nature and etiology of 
any current back disability, as well as the current severity 
of his psychiatric and right knee disabilities.

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claims (as listed on the cover page).  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of any current 
back disability, and the current severity 
of his right knee disability.  The claims 
folder should be forwarded to the 
examiner for review in conjunction with 
the examination.  The following question 
should be addressed:  Is it at least as 
likely as not that the veteran's current 
low back disability is attributable to a 
disease or injury in service?  A yes or 
no answer should be provided if at all 
possible.  With regard to his right knee 
disability, all service-connected 
manifestations should be described in 
detail, including his range of motion.  
Any functional loss, including any pain 
on motion, fatigability, incoordination 
etc. should be described.  A detailed 
rationale should be provided for any 
opinion given.  Any conflicting opinions 
on file should be addressed.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of the psychiatric 
disability.  The claims folder should be 
forwarded to the examiner for review in 
conjunction with the examination.  A 
detailed rationale should be provided for 
any opinion given.  Any conflicting 
opinions on file should be addressed.

4.  If upon completion of the above 
action the claims remain denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


